In this cause (judgment having been rendered by default in the Court below) a writ of certiorari was granted to the Court below, on the ground, that, subsequent to the taking of the appeal herein, the Court below bad permitted the sheriff, who served the process upon the defendants below, to amend his return, by adding his signature thereto, which he had before omitted ; and such amendment had been made since the record had been transmitted to this Court. S. T. Logan, for the appellants. E. D. Baker, for the appellee.